Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 
Claims 1-3, 5-8, 10-13 and 15 are pending.
Claims 4, 9, 14 are cancelled.
This office action is in response of the Applicant’s arguments filed 06/21/2021.

Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Farrar does not disclose a meter electronics that is configured to receive and process a sensor signal from a meter assembly to compute the fluid property measured by the first meter assembly. Examiner respectfully disagrees. First of all, Flammer in view of Farrar clearly teaches the same concept as presented by the Applicant in his claims, wherein Farrar discloses the host system 14 as performing the same functionality as the meter electronics, technically means the utility management system 10 includes a host system 14 at a host site remotely located relative to the user site(s), in which the host system 14 has a plurality of operational modules including software, hardware, or a combination thereof for implementing the collecting, processing, and reporting of utility usage data by the utility management system 10 in a water utility resource context, the utility usage data can be a volume per unit of time of water flowing through a pipe. The utility meters 12 can include smart meters, non-smart meters, pulse-output meters, adapters, combinations thereof, and/or the like (par[0016], [0017]). compute” is a broad that is defined in modern computing, refers to activities, applications or workloads that require more processing resources than its memory or I/O resource requirements. Generally speaking, compute is used to describe concepts and objects geared towards computation and processing. Therefore, the operational modules 16, 18, 20 of the host system 14 can be implemented by one or more controllers, wherein the controller(s) can include combinations of operatively coupled hardware components including microprocessors, logical circuitry, communication/networking ports, digital filters, memory, or logical circuitry.  The controller(s) can be a programmable processing device, such as an external conventional computer, a server, an on-board field programmable gate array (FPGA) or digital signal processor (DSP) that executes software, or stored instructions (par[0018]). The host system 14 includes a data collection module 16, a data storage module 18, and a reporting module 20. The data collection module 16 is operable to receive and, in some instances, process the utility usage data received from the plurality of utility meters 12 over one or more different communications networks 22, using one or more different communications protocols, and/or according to one or more different data formats (par[0021]).
Therefore, Examiner maintains his rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flammer et al. (US2010/0299452A1) hereafter Flammer in view of Farrar et al. (US2015/0088442A1) hereafter Farrar.
Regarding claim 1, Flammer discloses a method of communicating with two or more hosts, the method comprising:
transmitting a first communication from a first host (fig 1C:175, par[0031], [0037], [0038], [0044]: wherein the back offices 150/175 are technically equivalent to hosts. The wide area networks (WAN) 174 and LANs 172 are providing different communications. When a BOS Servers in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname) to an electronics to request information measured by a first meter assembly (fig 1C:171, par[0035], [0044]: wherein the electronic devices 171 are technically equivalent to utility meters. When a BOS Server in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname) via the electronics (fig 1C:173, par[0031]: The access points (APs) are technically equivalent to electronics, wherein a communications network includes a plurality of devices 140 and 130 ("nodes") linked to one another (at least one or more) and to one or more Access Points (APs) within a wireless LAN 160.  Unless otherwise noted, APs may be alternatively referred to as "Gateways".  The APs in turn may be linked to one or more back office system (BOS) 150 via one or more networks 110, typically Wide Area Networks (WANs) ); and
transmitting a second communication from a second host (fig 1C:175, par[0031], [0037], [0038]: wherein the back offices 150/175 are technically equivalent to hosts. The wide area networks (WAN) 174 and LANs 172 are providing different communications) to the electronics to request information measured by a second meter assembly (fig 1C:171, par[0035]: wherein the electronic devices 171 are technically equivalent to utility meters) via the electronics (fig 1C:173, par[0031]: a communications network includes a plurality of devices 140 and 130 ("nodes") linked to one another (at least one or more) and to one or more Access Points (APs) within a wireless LAN 160.  Unless otherwise noted, APs may be alternatively referred to as "Gateways".  The APs in turn may be linked to one or more back office system (BOS) 150 via one or more networks 110, typically Wide Area Networks (WANs));
wherein the first communication includes a first address associated with the first meter assembly (par[0043], [0044]: Each node 130, 140 in the wireless communication network may be identified for end-to-end routing in any particular network by a unique IPv6 address. The DNS server may associate these IP addresses with the node's hostname in a preferred order according to the policies defined on the DNS server.  When a BOS Server in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname) and the second communication includes a second address associated with the second meter assembly (par[0043], [0044]: Each node 130, 140 in the wireless communication network may be identified for end-to-end routing in any particular network by a unique IPv6 address. The DNS server may associate these IP addresses with the node's hostname in a preferred order according to the policies defined on the DNS server.  When a BOS Server in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname).
Flammer does not explicitly disclose the information is a fluid property measured by a first meter assembly, the meter electronics being configured to receive and process a first sensor signal from the first meter assembly to compute the fluid property measured by the first meter assembly; and the meter electronics request a fluid property measured by a second meter assembly, the meter electronics being configured to receive and process a second sensor signal from the second meter assembly to compute the fluid property measured by the second meter assembly.
Farrar discloses the meter electronics (fig 1:14, par[0017]: The host system 14 is technically equivalent to meter electronics, wherein the host system 14 has a plurality of operational modules including software, hardware, or a combination thereof for implementing the collecting, processing, and reporting of utility usage data by the utility management system 10) with the information is a fluid property measured by a first meter assembly (fig 1:12, par[[0016], [0017]: A plurality of utility meters 12 are provided at the user site(s) to monitor the utility resource(s) that are provided to the devices, systems and subsystems at the user site(s) to generate utility usage data relating to such usage of the utility resource(s). In a water utility resource context, the utility usage data can be a volume per unit of time of water flowing through a pipe technically equivalent to the fluid property), the meter electronics being configured to receive and process a first sensor signal from the first meter assembly to compute the fluid property measured by the first meter assembly (fig 1:16; par[0016], [0017], [0021]: The host system 14 has a plurality of operational modules including software, hardware, or a combination thereof for implementing the collecting, processing, and reporting of utility usage data by the utility management system 10, wherein the utility usage data can be a volume per unit of time of water flowing through a pipe technically equivalent to the fluid property. the host system 14 includes a data collection module 16, a data storage module 18, and a reporting module 20. The data collection module 16 is operable to receive and, in some instances, process the utility usage data received from the plurality of utility meters 12 over one or more different communications networks 22, using one or more different communications protocols. Par[0032]: While the first data collection sub-module 16A includes one host modem 26 in the example illustrated in FIG. 2A, it should be understood that the first data collection sub-module 16A can include a plurality of host modems 26 to facilitate simultaneously communication between the first data collection sub-module 16A and multiple smart meters 12 at the user site); and the meter electronics, with the information is a fluid property measured by a second meter assembly (fig 1:12, par[[0016], [0017]: A plurality of utility meters 12 technically equivalent to first, second, third and n numbers of meter assemblies that are provided at the user site(s) to monitor the utility resource(s) that are provided to the devices, systems and subsystems at the user site(s). In a water utility resource context, the utility usage data can be a volume per unit of time of water flowing through a pipe technically equivalent to the fluid property), the meter electronics being configured to receive and process a second sensor signal from the second meter assembly to compute the fluid property measured by the second meter assembly (fig 1:16; par[0016], [0017], [0021]: The host system 14 has a plurality of operational modules including software, hardware, or a combination thereof for implementing the collecting, processing, and reporting of utility usage data by the utility management system 10, wherein the utility usage data can be a volume per unit of time of water flowing through a pipe technically equivalent to the fluid property. the host system 14 includes a data collection module 16, a data storage module 18, and a reporting module 20. The data collection module 16 is operable to receive and, in some instances, process the utility usage data received from the plurality of utility meters 12 over one or more different communications networks 22, using one or more different communications protocols. Par[0032]: While the first data collection sub-module 16A includes one host modem 26 in the example illustrated in FIG. 2A, it should be understood that the first data collection sub-module 16A can include a plurality of host modems 26 to facilitate simultaneously communication between the first data collection sub-module 16A and multiple smart meters 12 at the user site).
One of ordinary skill in the art would be aware of both the Flammer and the Farrar references since both pertain to the field of processing data with different communication protocols. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Flammer to implement a meter electronics structure as taught by Farrar to gain the functionality of capturing network traffic originating from the utility meter that contains consumption data, processing is performed to identify any intervals of consumption data that were not successfully collected, generating and sending a request to the utility meter to obtain the omitted interval.  

Regarding claim 3, Flammer in view of Farrar discloses the method wherein the first communication and the second communication are transmitted via a communication path communicatively coupling the first host and the second host with the meter electronics (Flammer fig 1C:175 & WAN-174, par[0037]: The WAN 174 is technically equivalent to a communication path that is connected to none or more back offices 175 technically equivalent to hosts).

Regarding claim 11, Flammer discloses a system for communicating with two or more hosts, the system comprising:
a first meter assembly and a second meter assembly (fig 1C:171, par[0035], [0044]: wherein the electronic devices 171 are technically equivalent to utility meters as first meter assembly and a second meter assembly. When a BOS Server in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname); and 
an electronics communicatively coupled to the first meter assembly and the second meter assembly (fig 1C:173, par[0031]: The access points (APs) are technically equivalent to electronics, wherein a communications network includes a plurality of devices 140 and 130 ("nodes") linked to one another (at least one or more) and to one or more Access Points (APs) within a wireless LAN 160.  Unless otherwise noted, APs may be alternatively referred to as "Gateways".  The APs in turn may be linked to one or more back office system (BOS) 150 via one or more networks 110, typically Wide Area Networks (WANs)), the electronics being Configured to communicate with a first host transmitting a first communication (fig 1C:175, par[0031], [0037], [0038], [0044]: wherein the back offices 150/175 are technically equivalent to hosts. The wide area networks (WAN) 174 and LANs 172 are providing different communications. When a BOS Servers in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname) to the electronics to request information from a first meter assembly (fig 1C:171, par[0035], [0044]: wherein the electronic devices 171 are technically equivalent to utility meters. When a BOS Server in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname) via the electronics (fig 1C:173, par[0031]: The access points (APs) are technically equivalent to electronics, wherein a communications network includes a plurality of devices 140 and 130 ("nodes") linked to one another (at least one or more) and to one or more Access Points (APs) within a wireless LAN 160.  Unless otherwise noted, APs may be alternatively referred to as "Gateways".  The APs in turn may be linked to one or more back office system (BOS) 150 via one or more networks 110, typically Wide Area Networks (WANs)) and a second host transmitting a second communication (fig 1C:175, par[0031], [0037], [0038]: wherein the back offices 150/175 are technically equivalent to hosts. The wide area networks (WAN) 174 and LANs 172 are providing different communications) to the electronics to request information from a second meter assembly (fig 1C:171, par[0035]: wherein the electronic devices 171 are technically equivalent to utility meters) via the electronics (fig 1C:173, par[0031]: a communications network includes a plurality of devices 140 and 130 ("nodes") linked to one another (at least one or more) and to one or more Access Points (APs) within a wireless LAN 160.  Unless otherwise noted, APs may be alternatively referred to as "Gateways".  The APs in turn may be linked to one or more back office system (BOS) 150 via one or more networks 110, typically Wide Area Networks (WANs));
wherein the first communication includes a first address associated with the first meter assembly (par[0043], [0044]: Each node 130, 140 in the wireless communication network may be identified for end-to-end routing in any particular network by a unique IPv6 address. The DNS server may associate these IP addresses with the node's hostname in a preferred order according to the policies defined on the DNS server.  When a BOS Server in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname) and the second communication includes a second address associated with [[a]] the second meter assembly (par[0043], [0044]: Each node 130, 140 in the wireless communication network may be identified for end-to-end routing in any particular network by a unique IPv6 address. The DNS server may associate these IP addresses with the node's hostname in a preferred order according to the policies defined on the DNS server.  When a BOS Server in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname).
Flammer does not explicitly disclose the information is a fluid property measured by a first meter assembly, the meter electronics being configured to receive and process a first sensor signal from the first meter assembly to compute the fluid property measured by the first meter assembly; and the meter electronics request a fluid property measured by a second meter assembly, the meter electronics being configured to receive and process a second sensor signal from the second meter assembly to compute the fluid property measured by the second meter assembly.
Farrar discloses the meter electronics (fig 1:14, par[0017]: The host system 14 is technically equivalent to meter electronics, wherein the host system 14 has a plurality of operational modules including software, hardware, or a combination thereof for implementing the collecting, processing, and reporting of utility usage data by the utility management system 10) with the information is a fluid property measured by a first meter assembly (fig 1:12, par[0016], [0017]: A plurality of utility meters 12 are provided at the user site(s) to monitor the utility resource(s) that are provided to the devices, systems and subsystems at the user site(s) to generate utility usage data relating to such usage of the utility resource(s). In a water utility resource context, the utility usage data can be a volume per unit of time of water flowing through a pipe technically equivalent to the fluid property), the meter electronics being configured to receive and process a first sensor signal from the first meter assembly to compute the fluid property measured by the first meter assembly (fig 1:16; par[0016], [0017], [0021]: The host system 14 has a plurality of operational modules including software, hardware, or a combination thereof for implementing the collecting, processing, and reporting of utility usage data by the utility management system 10, wherein the utility usage data can be a volume per unit of time of water flowing through a pipe technically equivalent to the fluid property. the host system 14 includes a data collection module 16, a data storage module 18, and a reporting module 20. The data collection module 16 is operable to receive and, in some instances, process the utility usage data received from the plurality of utility meters 12 over one or more different communications networks 22, using one or more different communications protocols. Par[0032]: While the first data collection sub-module 16A includes one host modem 26 in the example illustrated in FIG. 2A, it should be understood that the first data collection sub-module 16A can include a plurality of host modems 26 to facilitate simultaneously communication between the first data collection sub-module 16A and multiple smart meters 12 at the user site); and the meter electronics, with the information is a fluid property measured by a second meter assembly (fig 1:12, par[[0016], [0017]: A plurality of utility meters 12 technically equivalent to first, second, third and n numbers of meter assemblies that are provided at the user site(s) to monitor the utility resource(s) that are provided to the devices, systems and subsystems at the user site(s). In a water utility resource context, the utility usage data can be a volume per unit of time of water flowing through a pipe technically equivalent to the fluid property), the meter electronics being configured to receive and process a second sensor signal from the second meter assembly to compute the fluid property measured by the second meter assembly (fig 1:16; par[0016], [0017], [0021]: The host system 14 has a plurality of operational modules including software, hardware, or a combination thereof for implementing the collecting, processing, and reporting of utility usage data by the utility management system 10, wherein the utility usage data can be a volume per unit of time of water flowing through a pipe technically equivalent to the fluid property. the host system 14 includes a data collection module 16, a data storage module 18, and a reporting module 20. The data collection module 16 is operable to receive and, in some instances, process the utility usage data received from the plurality of utility meters 12 over one or more different communications networks 22, using one or more different communications protocols. Par[0032]: While the first data collection sub-module 16A includes one host modem 26 in the example illustrated in FIG. 2A, it should be understood that the first data collection sub-module 16A can include a plurality of host modems 26 to facilitate simultaneously communication between the first data collection sub-module 16A and multiple smart meters 12 at the user site).
One of ordinary skill in the art would be aware of both the Flammer and the Farrar references since both pertain to the field of processing data with different communication protocols. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Flammer to implement a meter electronics structure as taught by Farrar to gain the functionality of capturing network traffic originating from the utility meter that contains consumption data, processing is performed to identify any intervals of consumption data that were not successfully collected, generating and sending a request to the utility meter to obtain the omitted interval.    

Regarding claim 13, Flammer in view of Farrar discloses the system wherein the meter electronics is further configured to communicate with the first host and the second host via a communication path communicatively coupling the first host and the second host with the meter electronics (Flammer fig 1C:175 & WAN-174, par[0037]: The WAN 174 is technically equivalent to a communication path that is connected to none or more back offices 175 technically equivalent to hosts).

2.	Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrar in view of Flammer.
Regarding claim 6, Farrar discloses a meter electronics (fig 1:14, par[0017]: The host system 14 is technically equivalent to meter electronics, wherein the host system 14 has a plurality of operational modules including software, hardware, or a combination thereof for implementing the collecting, processing, and reporting of utility usage data by the utility management system 10) for communicating with two or more hosts (fig 1:44, par[0059]: wherein the client computers 44 are technically equivalent to the hosts), the electronics comprising:
an interface configured to receive a first sensor signal from a first meter assembly (fig 1:12&14, par[0016], [0017]: A plurality of utility meters 12 are provided at the user site(s) to monitor the utility resource(s) that are provided to the devices, systems and subsystems at the user site(s) to generate utility usage data relating to such usage of the utility resource(s). In a water utility resource context, the utility usage data can be a volume per unit of time of water flowing through a pipe technically equivalent to the fluid property) and a second sensor signal from a second meter assembly (fig 1:12&14, par[0016], [0017]: A plurality of utility meters 12 are provided at the user site(s) to monitor the utility resource(s) that are provided to the devices, systems and subsystems at the user site(s) to generate utility usage data relating to such usage of the utility resource(s). In a water utility resource context, the utility usage data can be a volume per unit of time of water flowing through a pipe technically equivalent to the fluid property); and 
a processor communicatively coupled to the interface (fig 1:14, par[0017]: The utility management system 10 includes a host system 14 at a host site remotely located relative to the user site(s). The host system 14 has a plurality of operational modules including software, hardware, or a combination thereof for implementing the collecting, processing, and reporting of utility usage data by the utility management system 10.  For example, the operational modules 16, 18, 20 can be implemented by one or more controllers (not shown) adapted to perform operations specified by a computer-executable code), the processor being configured to: 
process the first sensor signal to compute a fluid property measured by the first meter assembly (fig 1:16; par[0016], [0017], [0021]: The host system 14 has a plurality of operational modules including software, hardware, or a combination thereof for implementing the collecting, processing, and reporting of utility usage data by the utility management system 10, wherein the utility usage data can be a volume per unit of time of water flowing through a pipe technically equivalent to the fluid property. the host system 14 includes a data collection module 16, a data storage module 18, and a reporting module 20. The data collection module 16 is operable to receive and, in some instances, process the utility usage data received from the plurality of utility meters 12 over one or more different communications networks 22, using one or more different communications protocols. Par[0032]: While the first data collection sub-module 16A includes one host modem 26 in the example illustrated in FIG. 2A, it should be understood that the first data collection sub-module 16A can include a plurality of host modems 26 to facilitate simultaneously communication between the first data collection sub-module 16A and multiple smart meters 12 at the user site);
process the second sensor signal to compute a fluid property measured by the second meter assembly (fig 1:16; par[0016], [0017], [0021]: The host system 14 has a plurality of operational modules including software, hardware, or a combination thereof for implementing the collecting, processing, and reporting of utility usage data by the utility management system 10, wherein the utility usage data can be a volume per unit of time of water flowing through a pipe technically equivalent to the fluid property. the host system 14 includes a data collection module 16, a data storage module 18, and a reporting module 20. The data collection module 16 is operable to receive and, in some instances, process the utility usage data received from the plurality of utility meters 12 over one or more different communications networks 22, using one or more different communications protocols. Par[0032]: While the first data collection sub-module 16A includes one host modem 26 in the example illustrated in FIG. 2A, it should be understood that the first data collection sub-module 16A can include a plurality of host modems 26 to facilitate simultaneously communication between the first data collection sub-module 16A and multiple smart meters 12 at the user site);
communicate with:
a first host transmitting a communication to the meter electronics (fig 1:44, par[0059]: The client computer 44 is configured to communicate with the reporting module 20 via the internet; however, it is contemplated that, according to additional and/or alternative aspects, the client computer 44 can be configured to communicate with the reporting module 20 over other communications networks 22), wherein the meter electronics (fig 1:14, par[0017]: The host system 14 is technically equivalent to meter electronics, wherein the host system 14 has a plurality of operational modules including software, hardware, or a combination thereof for implementing the collecting, processing, and reporting of utility usage data by the utility management system 10) with the information is a fluid property measured by a first meter assembly (fig 1:12, par[0016], [0017]: A plurality of utility meters 12 are provided at the user site(s) to monitor the utility resource(s) that are provided to the devices, systems and subsystems at the user site(s) to generate utility usage data relating to such usage of the utility resource(s). In a water utility resource context, the utility usage data can be a volume per unit of time of water flowing through a pipe technically equivalent to the fluid property); and 
a second host transmitting a communication to the meter electronics (fig 1:44, par[0059]: The client computer 44 is configured to communicate with the reporting module 20 via the internet; however, it is contemplated that, according to additional and/or alternative aspects, the client computer 44 can be configured to communicate with the reporting module 20 over other communications networks 22), wherein the meter electronics (fig 1:14, par[0017]: The host system 14 is technically equivalent to meter electronics, wherein the host system 14 has a plurality of operational modules including software, hardware, or a combination thereof for implementing the collecting, processing, and reporting of utility usage data by the utility management system 10) with the information is a fluid property measured by a first meter assembly (fig 1:12, par[0016], [0017]: A plurality of utility meters 12 are provided at the user site(s) to monitor the utility resource(s) that are provided to the devices, systems and subsystems at the user site(s) to generate utility usage data relating to such usage of the utility resource(s). In a water utility resource context, the utility usage data can be a volume per unit of time of water flowing through a pipe technically equivalent to the fluid property).
Farrar does not explicitly disclose a first host transmitting a first communication to the meter electronics to request information from the first meter assembly via the meter electronics; and a second host transmitting a second communication to the meter electronics to request information by the second meter assembly via the meter electronics wherein the first communication includes a first address associated with the first meter assembly and the second communication includes a second address associated with the second meter assembly.
Flammer discloses an electronics for communicating with two or more hosts (fig 1C:173, par[0031]: The access points (APs) are technically equivalent to electronics, wherein a communications network includes a plurality of devices 140 and 130 ("nodes") linked to one another (at least one or more) and to one or more Access Points (APs) within a wireless LAN 160.  Unless otherwise noted, APs may be alternatively referred to as "Gateways".  The APs in turn may be linked to one or more back office system (BOS) 150 via one or more networks 110, typically Wide Area Networks (WANs)), the electronics comprising:
Configured to communicate with a first host transmitting a first communication (fig 1C:175, par[0031], [0037], [0038], [0044]: wherein the back offices 150/175 are technically equivalent to hosts. The wide area networks (WAN) 174 and LANs 172 are providing different communications. When a BOS Servers in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname) to the electronics to request information from a first meter assembly (fig 1C:171, par[0035], [0044]: wherein the electronic devices 171 are technically equivalent to utility meters. When a BOS Server in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname) via the electronics (fig 1C:173, par[0031]: The access points (APs) are technically equivalent to electronics, wherein a communications network includes a plurality of devices 140 and 130 ("nodes") linked to one another (at least one or more) and to one or more Access Points (APs) within a wireless LAN 160.  Unless otherwise noted, APs may be alternatively referred to as "Gateways".  The APs in turn may be linked to one or more back office system (BOS) 150 via one or more networks 110, typically Wide Area Networks (WANs)) and a second host transmitting a second communication (fig 1C:175, par[0031], [0037], [0038]: wherein the back offices 150/175 are technically equivalent to hosts. The wide area networks (WAN) 174 and LANs 172 are providing different communications) to the electronics to request information from a second meter assembly (fig 1C:171, par[0035]: wherein the electronic devices 171 are technically equivalent to utility meters) via the electronics (fig 1C:173, par[0031]: a communications network includes a plurality of devices 140 and 130 ("nodes") linked to one another (at least one or more) and to one or more Access Points (APs) within a wireless LAN 160.  Unless otherwise noted, APs may be alternatively referred to as "Gateways".  The APs in turn may be linked to one or more back office system (BOS) 150 via one or more networks 110, typically Wide Area Networks (WANs));
wherein the first communication includes a first address associated with the first meter assembly (par[0043], [0044]: Each node 130, 140 in the wireless communication network may be identified for end-to-end routing in any particular network by a unique IPv6 address. The DNS server may associate these IP addresses with the node's hostname in a preferred order according to the policies defined on the DNS server.  When a BOS Server in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname) and the second communication includes a second address associated with [[a]] the second meter assembly (par[0043], [0044]: Each node 130, 140 in the wireless communication network may be identified for end-to-end routing in any particular network by a unique IPv6 address. The DNS server may associate these IP addresses with the node's hostname in a preferred order according to the policies defined on the DNS server. When a BOS Server in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname).
One of ordinary skill in the art would be aware of both the Farrar and Flammer references since both pertain to the field of processing data with different communication protocols. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meter electronics of Farrar to implement the feature of requesting information via the meter electronics as taught by Flammer to gain the functionality of providing a routing protocol that is used as a hop-by-hop multi-egress/multi-ingress algorithm for determining an optimal route to/from a destination, which may use path cost and/or history of stable upstream and or downstream routing as the metric for determining the next hop for routing a packet with the lowest metric value.  

Regarding claim 8, Farrar in view of Flammer discloses the meter electronics of claim 6, wherein the processor is further configured to communicate with the first host and the second host via a communication path communicatively coupling the first host and the second host with the meter electronics (Flammer fig 1C:175, par[0031], [0037], [0038], [0044]: wherein the back offices 150/175 are technically equivalent to hosts. The wide area networks (WAN) 174 and LANs 172 are providing different communications).

3. 	Claims 2, 5, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flammer in view of Farrar, and further in view of Bovankovich et al. (US2007/0139218A1) hereafter Bovankovich.
Regarding claim 2, Flammer in view of Farrar discloses the method wherein the first communication is received from the first host (Flammer fig 1C:175, par[0031], [0037], [0038], [0044]: wherein the back offices 150/175 are technically equivalent to hosts. The wide area networks (WAN) 174 and LANs 172 are providing different communications. When the BOS Servers in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname); and the second communication is received from the second host (Flammer fig 1C:175, par[0031], [0037], [0038], [0044]: wherein the back offices 150/175 are technically equivalent to hosts. The wide area networks (WAN) 174 and LANs 172 are providing different communications. When a BOS Servers in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname).
Flammer in view of Farrar does not explicitly disclose the meter electronics comprising a first communication port and a second communication port.
Bovankovich discloses the meter electronics comprising a first communication port (fig 2:Port 200a; par[0037]: Ports 200 receive the data from meters 100. Ports 200 communicate with different meters 100 that use different protocols.  For example, port 200a receives RS-232 signals, while port 200b receives RS-485 signals.  Ports 200 include any suitable interface between meters 100 and device 102.  In an embodiment, ports 200 are a physical interface, an electrical interface, a logical interface, channels, or other suitable interface that accommodate either digital or analog signals. Ports 200 include any suitable configuration of hardware, software, or other logic to implement communication with different meters 100 using different protocols) and a second communication port (fig 2:200b, par[0037]).
One of ordinary skill in the art would be aware of the Flammer, Farrar and the Bovankovich references since both pertain to the field of processing data with different communication protocols. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Flammer to implement a specific meter electronics structure as taught by Bovankovich to gain the functionality of monitoring and collecting any suitable type of data representing information read at time intervals, such as electrical-usage data, gas-usage data, temperature, quality of air data, and environmental data in order to measure the energy consumption for each registered user.  

Regarding claim 5, Flammer in view of Farrar does not explicitly disclose the method further comprising converting the first communication and the second communication with one or more signal converters in the meter electronics.
Bovankovich discloses the method further comprising converting the first communication and the second communication with one or more signal converters in the meter electronics (Bovankovich fig 2:204,  par[0037], [0039], [0041]).
One of ordinary skill in the art would be aware of the Flammer, Farrar and the Bovankovich references since all pertain to the field of processing data with different communication protocols. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Flammer to implement a specific meter electronics structure as taught by Bovankovich to gain the functionality of monitoring and collecting any suitable type of data representing information read at time intervals, such as electrical-usage data, gas-usage data, temperature, quality of air data, and environmental data in order to measure the energy consumption for each registered user.  

Regarding claim 12, Flammer in view of Farrar discloses the system wherein the meter electronics is further configured to receive the first communication from the first host (Flammer fig 1C:175, par[0031], [0037], [0038], [0044]: wherein the back offices 150/175 are technically equivalent to hosts. The wide area networks (WAN) 174 and LANs 172 are providing different communications. When the BOS Servers in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname); and receive the second communication from the second host (Flammer 
fig 1C:175, par[0031], [0037], [0038], [0044]: wherein the back offices 150/175 are technically equivalent to hosts. The wide area networks (WAN) 174 and LANs 172 are providing different communications. When a BOS Servers in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname).
Flammer in view of Farrar does not explicitly disclose the meter electronics comprising a first communication port and a second communication port.
Bovankovich discloses the meter electronics comprising a first communication port (fig 2:Port 200a; par[0037]: Ports 200 receive the data from meters 100. Ports 200 communicate with different meters 100 that use different protocols.  For example, port 200a receives RS-232 signals, while port 200b receives RS-485 signals.  Ports 200 include any suitable interface between meters 100 and device 102.  In an embodiment, ports 200 are a physical interface, an electrical interface, a logical interface, channels, or other suitable interface that accommodate either digital or analog signals. Ports 200 include any suitable configuration of hardware, software, or other logic to implement communication with different meters 100 using different protocols) and a second communication port (fig 2:200b, par[0037]).
One of ordinary skill in the art would be aware of the Flammer, Farrar and the Bovankovich references since both pertain to the field of processing data with different communication protocols. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Flammer to implement a specific meter electronics structure as taught by Bovankovich to gain the functionality of monitoring and collecting any suitable type of data representing information read at time intervals, such as electrical-usage data, gas-usage data, temperature, quality of air data, and environmental data in order to measure the energy consumption for each registered user.  

Regarding claim 15, Flammer in view of Farrar does not explicitly disclose the system wherein the meter electronics further comprises one or more signal converters configured to convert the first communication and the second communication.
Bovankovich discloses the system wherein the meter electronics further comprises one or more signal converters configured to convert the first communication and the second communication (Bovankovich fig 2:204,  par[0037], [0039], [0041]).
One of ordinary skill in the art would be aware of the Flammer, Farrar and the Bovankovich references since both pertain to the field of processing data with different communication protocols. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Flammer to implement a specific meter electronics structure as taught by Bovankovich to gain the functionality of monitoring and collecting any suitable type of data representing information read at time intervals, such as electrical-usage data, gas-usage data, temperature, quality of air data, and environmental data in order to measure the energy consumption for each registered user.  

4. 	Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrar in view of Flammer, and further in view of Bovankovich et al. (US2007/0139218A1) hereafter Bovankovich.
Regarding claim 7, Farrar in view of Flammer discloses the meter electronics wherein the processor is further configured to receive the first communication from the first host (Flammer fig 1C:175, par[0031], [0037], [0038], [0044]: wherein the back offices 150/175 are technically equivalent to hosts. The wide area networks (WAN) 174 and LANs 172 are providing different communications. When the BOS Servers in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname) and receiving the second communication from the second host (Flammer fig 1C:175, par[0031], [0037], [0038], [0044]: wherein the back offices 150/175 are technically equivalent to hosts. The wide area networks (WAN) 174 and LANs 172 are providing different communications. When a BOS Servers in the WAN network wishes to send traffic into the wireless LAN, the DNS server goes through the candidate IPv6 addresses in order while resolving the node's hostname).
Farrar in view of Flammer does not explicitly disclose the meter electronics comprising a first communication port and a second communication port.
Bovankovich discloses the meter electronics comprising a first communication port (fig 2:Port 200a; par[0037]: Ports 200 receive the data from meters 100. Ports 200 communicate with different meters 100 that use different protocols.  For example, port 200a receives RS-232 signals, while port 200b receives RS-485 signals.  Ports 200 include any suitable interface between meters 100 and device 102.  In an embodiment, ports 200 are a physical interface, an electrical interface, a logical interface, channels, or other suitable interface that accommodate either digital or analog signals. Ports 200 include any suitable configuration of hardware, software, or other logic to implement communication with different meters 100 using different protocols) and a second communication port (fig 2:200b, par[0037]).
One of ordinary skill in the art would be aware of the Flammer, Farrar and the Bovankovich references since both pertain to the field of processing data with different communication protocols. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Flammer to implement a specific meter electronics structure as taught by Bovankovich to gain the functionality of monitoring and collecting any suitable type of data representing information read at time intervals, such as electrical-usage data, gas-usage data, temperature, quality of air data, and environmental data in order to measure the energy consumption for each registered user.  

Regarding claim 10, Farrar in view of Flammer does not explicitly disclose the meter electronics further comprising one or more signal converters configured to convert the first communication and the second communication.
Bovankovich discloses the meter electronics further comprising one or more signal converters configured to convert the first communication and the second communication (Bovankovich fig 2:204,  par[0037], [0039], [0041]).
One of ordinary skill in the art would be aware of the Flammer, Farrar and the Bovankovich references since both pertain to the field of processing data with different communication protocols. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Flammer to implement a specific meter electronics structure as taught by Bovankovich to gain the functionality of monitoring and collecting any suitable type of data representing information read at time intervals, such as electrical-usage data, gas-usage data, temperature, quality of air data, and environmental data in order to measure the energy consumption for each registered user.  

Conclusion
US2003/0128134A1 to Fierro discloses method and apparatus for facilitating data exchange between a utility meter and a host device includes a first wireless interface device coupled to the meter via a first hardwired connection and a second wireless interface device coupled to the host device via a second hardwired connection. The first wireless interface device and the second wireless interface device are operative to wirelessly exchange data therebetween. According to one embodiment, gateway software is provided within the first wireless interface device to allow the first wireless interface device to initiate on behalf of the host computer a request for the meter to provide predetermined information, acknowledge on behalf of the host computer receipt of data containing the predetermined information, purge data containing the predetermined information of information unrelated to the predetermined information and encrypting and decrypting packets exchanged between the meter and host computer.
US2005/0195775A1 to Petite discloses systems and device for monitoring remote device with a wireless, dual-mode communication protocol. As such, a representative embodiment is a system for monitoring and controlling remote devices. The system includes a first- and a second remote device; and a first and a second wireless transceiver integrated with the respective remote devices. The wireless transceivers are configured to communicate with at least one of a spread-spectrum communication protocol and a fixed-frequency communication protocol.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685